t c memo united_states tax_court yvonne c lopez petitioner v commissioner of internal revenue respondent docket no filed date yvonne c lopez pro_se kenneth p dale for respondent memorandum findings_of_fact and opinion marvel judge this case arises from a request for relief under section with respect to petitioner’s and taxable years respondent determined petitioner 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar was not entitled to any relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination the issue for decision is whether respondent’s denial of relief under sec_6015 was an abuse_of_discretion findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in tacoma washington when her petition in this case was filed background during the years in issue petitioner was married to thomas w cowdery mr cowdery in date petitioner and mr cowdery divorced petitioner is a high school graduate and has completed some college course work during the years in issue petitioner identified her occupation as either child care provider or teacher mr cowdery changed jobs frequently while married to petitioner working in construction drafting and pyrotechnics during their marriage petitioner and mr cowdery maintained a joint bank account and they discussed their household bills mr cowdery however generally handled their household finances during the years at issue petitioner was not aware of any problems with mr cowdery’s handling of their finances but in she discovered he had made late bill payments that had adversely affected her credit report tax returns petitioner and mr cowdery filed joint federal_income_tax returns for and their returns reflected unpaid income_tax liabilities tax_liabilities of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the tax_liabilities resulted from underwithholding of wages attributable to both petitioner and mr cowdery mr cowdery had their joint returns prepared by a tax_return_preparer petitioner gave mr cowdery her forms w-2 wage and tax statement to take to the preparer when petitioner and mr cowdery received the completed returns and saw the amounts due mr cowdery assured petitioner that he had talked to the return preparer about payment plans and that he would make monthly payments on the liabilities petitioner thought mr cowdery was making the payments on the tax_liabilities because of internal_revenue_service irs payments she believed to be in envelopes she saw in their mailbox petitioner did not know exactly what was in the envelopes however and she never asked mr cowdery what was in them petitioner also never saw any checks written to the irs by mr cowdery sometime around date the irs levied petitioner and mr cowdery’s bank account petitioner first became aware that mr cowdery was not making payments to the irs because of the levy although petitioner was aware of the irs action against their account she nevertheless filed her return jointly with mr cowdery tax_liability payments on date the county clerk of pierce county washington entered a decree of dissolution with respect to petitioner and mr cowdery’s marriage the divorce decree stated that mr cowdery was responsible for providing spousal support to petitioner and for paying the irs liabilities mr cowdery however consistently failed to make any such payments petitioner received a court judgment against mr cowdery for his failure to make the support and tax_liability payments on date the county clerk of pierce county washington entered a judgment for past due spousal maintenance and payments made to irs which stated in pertinent part the following judgment for past spousal maintenance yvonne lopez shall have judgment against thomas cowdery in the amount of dollar_figure for unpaid spousal maintenance for the period from through other recovery amounts yvonne lopez shall have judgment against thomas cowdery for dollar_figure for the payments petitioner has made to the irs despite the judgment however petitioner received no money from mr cowdery because of mr cowdery’s failure to pay the income_tax liabilities petitioner also made payments to the irs of dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioner’s innocent spouse claim on date petitioner filed form_8857 request for innocent spouse relief petitioner requested equitable relief under sec_6015 for taxable years and on date petitioner prepared and signed a form 433-a collection information statement for individuals petitioner also filed a completed form 886-a innocent spouse questionnaire on date respondent issued a notice_of_determination that denied petitioner’s request for relief for each of the years in issue on date petitioner’ sec_2after petitioner’s divorce she filed her tax returns separately from mr cowdery the irs kept petitioner’s refunds from the years following the divorce to offset the prior tax_liabilities the dollar_figure payment toward the liability thus includes refund offsets of dollar_figure dollar_figure dollar_figure and dollar_figure from and respectively 3respondent determined that if petitioner had filed separately rather than jointly with mr cowdery during the years in issue she would have owed dollar_figure dollar_figure dollar_figure and dollar_figure for each of those years respectively when respondent provided petitioner with his determination on date petitioner promptly obtained money orders for the amounts she would have owed and paid those amounts to the irs 4the notice_of_determination erroneously stated that relief was denied with respect to and respondent concedes in his pretrial memorandum however continued petition contesting respondent’s determination was filed with this court the petition did not conform with rule b consequently on date we ordered petitioner to file a proper amended petition for determination of relief from joint_and_several_liability on a joint_return amended petition by date petitioner submitted an amended petition that we filed on date opinion in general spouses who file joint federal_income_tax returns are jointly and severally liable for the full amount of the tax_liability sec_6013 114_tc_276 pursuant to sec_6015 however a spouse may seek relief from joint_and_several_liability one form of relief from joint_and_several_liability is equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and continued that the reference to and in the notice_of_determination was erroneous and that the only years in issue are through sec_6015 applies to tax_liabilities arising after date and to tax_liabilities arising on or before date but remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the commissioner uses guidelines prescribed in revproc_2000_ 2000_1_cb_447 to determine whether a taxpayer qualifies for relief from joint_and_several_liability under sec_6015 we review the commissioner’s determination using an abuse_of_discretion standard see 120_tc_137 butler v commissioner supra pincite under this standard of review we defer to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir the taxpayer requesting sec_6015 relief bears the burden_of_proof see rule a jonson v commissioner supra pincite 6because petitioner seeks relief from underpayments of tax rather than understatements relief under subsecs b and c of sec_6015 is not available to her sec_6015 and c see also 120_tc_137 7on date the commissioner issued revproc_2003_61 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy seven threshold conditions listed in revproc_2000_15 sec_4 c b pincite respondent concedes that petitioner satisfies these conditions a revproc_2000_15 section dollar_figure revproc_2000_15 sec_4 c b pincite provides that equitable relief will ordinarily be granted as to unpaid liabilities if the seven threshold conditions and each of the following three elements are satisfied a at the time relief is requested the requesting spouse is no longer married to the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted relief under revproc_2000_15 sec dollar_figure is only available however to the extent that the unpaid liability is allocable to the nonrequesting spouse revproc_2000_15 sec_4 b respondent concedes that petitioner satisfied the first element because she was divorced from mr cowdery at the time she requested relief the parties however dispute whether petitioner satisfied the second and third elements knowledge or reason to know this element is satisfied if the requesting spouse did not know or have reason to know when she signed the returns that the taxes would not be paid accordingly petitioner must establish that it was reasonable for her to believe that mr cowdery would pay the reported liabilities during their marriage petitioner and mr cowdery discussed their unpaid income_tax liabilities as well as their other household finances petitioner and mr cowdery also maintained a joint bank account there is no evidence and petitioner does not allege that mr cowdery kept their financial documents such as bills or bank statements from her petitioner contends however that she never questioned mr cowdery about the payments he said he would make on the liabilities despite being aware of the annual underpayments of income_tax shown on their joint returns petitioner also does not appear to have requested any records from the irs regarding what payments had been made to have examined bank records for payments or to have done anything at all to verify whether mr cowdery made any payments toward the tax_liabilities what petitioner did do was continue to file jointly with mr cowdery after she knew he was not making payments to the irs while we are sympathetic to petitioner’s situation with her former husband we have consistently applied the principle that the provisions providing relief from joint_and_several_liability are ‘designed to protect the innocent not the intentionally ignorant’ morello v commissioner tcmemo_2004_181 quoting dickey v commissioner t c memo petitioner has not established that she did not have reason to know the tax_liabilities shown on her returns for the years at issue would not be paid when she signed them and that it was reasonable for her to believe mr cowdery would pay those liabilities consequently petitioner does not satisfy the knowledge or reason to know element of revproc_2000_15 sec dollar_figure and does not qualify for equitable relief under that section of the revenue_procedure for the sake of completeness however we also address the economic hardship factor economic hardship revproc_2000_15 sec dollar_figure requires that the determination of whether a requesting spouse will suffer economic hardship be based on rules similar to those in sec_301 b proced admin regs revproc_2000_15 sec_4 c economic hardship is present if satisfaction of the tax_liability in whole or in part will cause the taxpayer to be unable to pay her reasonable basic living_expenses sec_301_6343-1 proced admin regs in petitioner filed a form 433-a with respondent petitioner reported on the form 433-a that she was employed by the puget sound blood center as a technician with an annual salary of approximately dollar_figure petitioner reported her monthly income as dollar_figure and her monthly expenses as dollar_figure petitioner’s stated monthly expenses included housing and utility expenses of dollar_figure transportation_expenses of dollar_figure and health care expenses of dollar_figure petitioner also included dollar_figure of monthly credit card payments in her expenses but testified at trial she sec_301_6343-1 proced admin regs lists factors that will be considered in determining a reasonable amount for basic living_expenses these factors include the taxpayer’s age employment status and history ability to earn number of dependents extraordinary circumstances and any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director 9petitioner did not include a form_w-2 wage and tax statement with her form 433-a from the blood center she provided only a pay stub that showed her net pay for the pay_period ending date the length of this pay_period is not provided and some year-to-date information regarding her salary no longer has any credit cards petitioner’s reported assets consisted of a model kia sophia a 402b account established through her employer and her home petitioner purchased her home on date as of date the value of the home was dollar_figure petitioner purchased the home from her parents for dollar_figure she obtained a dollar_figure mortgage and made a dollar_figure downpayment the funds for which were given to her by her parents she subsequently refinanced her mortgage and its balance as of date was dollar_figure petitioner contends she did not use the gift from her parents or the money she received from the refinancing to pay the tax_liabilities because my ex-husband is supposed to pay it i’m not petitioner testified that her situation has changed since in that she no longer has credit card debt has refinanced her home and is now caring for a blind uncle but that her situation is otherwise the same as when she filed the form 433-a petitioner contends it would be a hardship for her to pay the tax_liabilities because of her mortgage payments and the expense of caring for her uncle she did not introduce into evidence any financial records regarding her current salary basic living 10petitioner reported that her kia sophia was worth dollar_figure and that she had a dollar_figure liability with respect to the car 11the record is silent as to the value of the 402b account expenses the existence and amount of other debts or the nature and amount of the expenses she pays to care for her uncle consequently we conclude that petitioner has failed to prove that she would be unable to pay her basic living_expenses and would suffer economic hardship if relief under sec_6015 were denied b revproc_2000_15 section dollar_figure where the requesting spouse fails to qualify for relief under revproc_2000_15 sec_4 the commissioner may nonetheless grant relief under revproc_2000_15 sec_4 c b pincite revproc_2000_15 sec dollar_figure provides that where the seven threshold conditions have been satisfied and the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2000_15 sec_4 and c b pincite contains a list of positive and negative factors that the commissioner will take into account in determining on the facts and circumstances whether to grant full or partial equitable relief under sec_6015 as revproc_2000_15 sec dollar_figure makes clear no single factor is determinative in any particular case all factors are to be considered and weighed appropriately and the listing of factors is not intended to be exhaustive see washington v commissioner t c pincite jonson v commissioner t c pincite revproc_2000_15 sec_4 lists the following six positive factors that the commissioner will weigh in favor of granting equitable relief a marital status the requesting spouse is separated or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse revproc_2000_15 sec_4 lists the following six negative factors that the commissioner weighs against granting equitable relief a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 b d and f respectively are the opposites of the knowledge or reason to know factor the economic hardship factor and the legal_obligation factor in revproc_2000_15 sec_4 d b and e respectively the attribution factor in revproc_2000_15 sec_4 a is substantially the opposite of the attribution factor in revproc_2000_15 sec_4 f consequently in our review of the commissioner’s determination denying relief under sec_6015 we have held that a finding with respect to the reason to know economic hardship legal_obligation and attribution factors ordinarily will weigh either in favor of or against granting equitable relief under sec_6015 122_tc_32 we have also held that a finding that a requesting spouse did not receive a significant benefit from the item giving rise to the deficiency weighs in favor of granting relief under sec_6015 id finally we treat evidence that the remaining positive and negative factors are not applicable as evidence weighing neither in favor of nor against granting equitable relief ie as neutral id in accordance with the above we shall consider each of the positive and negative factors enumerated in revproc_2000_15 sec_4 positive factors a marital status petitioner and mr cowdery divorced in respondent concedes this factor weighs in favor of granting relief b economic hardship for the reasons stated in our analysis of this factor under revproc_2000_15 sec_4 we conclude that petitioner has failed to establish she will suffer economic hardship if she is not granted equitable relief this positive factor does not apply c abuse by nonrequesting spouse petitioner does not allege that mr cowdery abused her this positive factor does not apply ewing v commissioner supra pincite washington v commissioner supra pincite d no knowledge or reason to know for the reasons stated in our analysis of this factor under revproc_2000_15 sec_4 we conclude petitioner has failed to establish that she did not have reason to know when the returns were filed that the tax_liabilities shown as due on the and returns would not be paid this positive factor does not apply e nonrequesting spouse’s legal_obligation under petitioner and mr cowdery’s divorce decree mr cowdery bears the legal_obligation for paying the tax_liabilities for each of the years in issue respondent concedes this factor weighs in favor of granting relief f liabilities solely attributable to nonrequesting spouse the unpaid tax_liabilities resulted from underwithholding of both petitioner’s and mr cowdery’s wages and therefore the liabilities are not solely attributable to mr cowdery consequently we conclude this positive factor does not apply negative factors a attributable to the requesting spouse because the unpaid liabilities are attributable to both petitioner and mr cowdery this factor weighs against granting petitioner equitable relief b knowledge or reason to know as discussed supra we conclude that petitioner had reason to know when she signed the returns that the tax_liabilities would not be paid this factor weighs heavily against granting petitioner equitable relief revproc_2000_15 sec_4 b c significant benefit respondent does not contend that petitioner significantly benefited from the unpaid liabilities and the record does not reflect otherwise this factor weighs in favor of granting petitioner equitable relief d lack of economic hardship as discussed supra petitioner has failed to establish that she will suffer economic hardship if relief is not granted this negative factor applies and weighs against granting relief e noncompliance with federal_income_tax laws in subsequent years respondent does not contend that this factor applies and he did not otherwise argue on brief or at trial that petitioner did not make a good-faith effort to comply with her federal_income_tax obligations in the years subsequent to those in issue here consequently we conclude this negative factor does not apply see ewing v commissioner supra pincite f requesting spouse’s legal_obligation with respect to the positive counterpart to this factor we concluded that mr cowdery rather than petitioner bears the legal_obligation to pay the liabilities at issue in this case consequently this negative factor does not apply conclusion three factors weigh in favor of granting petitioner relief although three factors also weigh against granting petitioner relief the knowledge or reason to know factor weighs heavily against relief all other factors are neutral after considering all the facts and circumstances we find that respondent did not abuse his discretion in denying petitioner equitable relief from joint_and_several_liability under sec_6015 we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
